Exhibit 10.M










--------------------------------------------------------------------------------











2016 RESTRICTED SHARE GRANT
RESTRICTED SHARE AWARD AGREEMENT
UNDER THE 2015 STOCK PLAN


Grant Date: Grant Date
Name: Participant Name
Number and Type of Shares: Shares Granted RSA Shares




Award of Restricted Shares under the
Eaton Corporation plc 2015 Stock Plan


The Compensation and Organization Committee (the “Committee”) of the Board of
Directors of Eaton Corporation plc (the “Company”) has granted you a number of
ordinary shares of nominal value $0.01 per share (“Ordinary Shares”), subject to
certain restrictions, as an award of restricted shares (the “Restricted Shares”)
effective as of Grant Date (the “Grant Date”) under the terms and conditions of
the Company’s 2015 Stock Plan (the “Plan”). Capitalized terms used without
definition in this Restricted Share Award Agreement (this “Agreement”) shall
have the meanings given to such terms in the Plan. Information concerning the
number of Restricted Shares awarded to you (the “Award”) is available online
through the Eaton Service Center maintained by Fidelity Stock Plan Services (or
any successor third party administrator of the Plan) (the “Third Party
Administrator”), which may be accessed through the Company’s website. You are
required to accept the Award online at the Eaton Service Center maintained by
the Third Party Administrator. You acknowledge and agree as follows:


1.    Acceptance. I hereby accept the aforementioned Award on the terms and
conditions provided in the Plan and this Agreement. Further, for each Restricted
Share, I hereby authorize the Company or any subsidiary to withhold from me via
payroll deduction a nominal value amount equal to US $0.01 per share, or if such
deduction is not made, I will pay or make arrangements with the Company for
payment of such amount.


2.    Restricted Share Award. I acknowledge that, as of the Effective Date, the
Restricted Shares have been awarded to me, with vesting and transferability of
the Restricted Shares contingent on the continuation of my service with the
Company or any of its subsidiaries as provided herein. Except as otherwise
provided in the Plan or this Agreement, the Restricted Shares shall be forfeited
and immediately cancelled if my employment with the Company or any of its
subsidiaries is terminated under any circumstances whatsoever prior to the
applicable vesting date, including without limitation dismissal, resignation,
divestiture of operations, disability or retirement. This possibility of
forfeiture shall lapse according to the vesting schedule as published on the
Company’s records at the Eaton Service Center maintained by the Third Party
Administrator.






--------------------------------------------------------------------------------



If any Restricted Shares are forfeited for any reason, I understand that I will
not be entitled to any payment of cash in respect of any Restricted Shares so
forfeited and such Restricted Shares shall automatically be forfeited without
further action or notice.


The Management Compensation Committee of the Company (the “Management
Committee”) reserves the right to decide to what extent my leaves of absence for
government or military service, illness, temporary disability, or other reasons
shall not be deemed to be an interruption of continuous employment.        


3.    Vesting. Awards subject to this grant will vest subject to and conditioned
upon my continued employment by the Company or any of its subsidiaries through
each applicable vesting date as published on the Company’s records at the Eaton
Service Center maintained by the Third Party Administrator; provided, however,
that the Committee may, in its sole discretion, waive the requirement of
continued employment in whole or in part in the event of my termination of
employment prior to the applicable vesting date. Further, if the regularly
scheduled vest day falls on a Saturday, Sunday or other day when the principal
stock exchange for the Ordinary Shares of the Company is closed for trading, the
vest day shall mean the nearest preceding day when that stock exchange is open
for trading.


4.    Transferability. The Restricted Shares shall be non-transferable until the
possibility of forfeiture lapses in accordance with this Agreement. I agree not
to make, or attempt to make, any sale, assignment, transfer or pledge of any of
the Restricted Shares prior to the date on which the possibility of forfeiture
with respect to such Restricted Shares lapses and the Restricted Shares vest.
Notwithstanding the foregoing provisions of this Section 4, I am permitted to
designate one or more primary and contingent beneficiaries to whom the
Restricted Shares will be transferred in the event of my death. The process for
designating such beneficiaries is available through the Eaton Service Center
maintained by the Third Party Administrator.


5.    Legend. The Award shall be evidenced in book entry form on the records of
the Company or its transfer agent. I acknowledge that each such book entry in
respect of the Restricted Shares will bear a legend referring to this Agreement
and to the restrictions contained herein.


6.    Reorganizations, etc. The number and class of shares subject to the Award
are subject to adjustment as provided in Section 11 of the Plan.


7.    Dividends and Voting. If I am the shareholder of record on any record date
for the payment of a dividend on the Restricted Shares, I will be entitled to
receive the dividend when paid, regardless of whether or not the restrictions
imposed by Section 2 have lapsed. If I am the shareholder of record on any
record date for the taking of a vote by the shareholders of the Company, I will
be entitled to vote the Restricted Shares regardless of whether or not the
restrictions imposed by Section 2 hereof have lapsed.


8.    Tax Withholdings.


(a)    I am responsible for all taxes and social insurance contributions owed by
me in connection with the Restricted Shares, regardless of any action the
Company takes with respect to any Tax Withholding Obligations (as defined below)
that arise in connection with the Restricted Shares. The Company does not make
any representation or undertaking regarding the tax treatment or treatment of
any tax withholding in connection with the grant or vesting of the Restricted
Shares or the subsequent sale of the Ordinary Shares. The Company does not
commit and is under no obligation to structure the Restricted Shares to reduce
or eliminate my tax liability.






--------------------------------------------------------------------------------



(b)    Prior to any event in connection with the Restricted Shares that the
Company determines may result in any domestic or foreign tax withholding
obligation, whether national, federal, state or local, including any social
insurance contributions (the “Tax Withholding Obligation”), I am required to
arrange for the satisfaction of the amount of such Tax Withholding Obligation in
a manner acceptable to the Company. My acceptance of this Agreement constitutes
my instruction and authorization to the Company to withhold on my behalf the
number of Ordinary Shares from those Ordinary Shares issuable to me at the time
when the Restricted Shares become vested as the Company determines to be
sufficient to satisfy the Tax Withholding Obligation. The value of the Ordinary
Shares withheld for such purposes shall be based on the fair market value of the
Ordinary Shares on the date of vesting. To the extent that the Company or an
affiliate withholds in Ordinary Shares, it will do so at the minimum statutory
rate to the extent necessary, as determined by the Company, to avoid negative
accounting treatment. Should the Company or the affiliate withhold an amount in
excess of my actual Tax Withholding Obligation, the Company and/or my employer
will refund the excess within a reasonable period and without any interest. I
agree (i) to pay the Company and/or the affiliate employing me any amount of the
Tax Withholding Obligation that is not satisfied by the means described herein
or (ii) to the extent permitted by applicable law, for the Company and/or the
affiliate employing me to deduct cash from my regular salary payroll to cover
such additional amounts. If I fail to comply with my obligations in connection
with the Tax Withholding Obligation as described in this section, the Company
may refuse to allow the vesting or the transferability of the Ordinary Shares.


9.    No Rights to Continued Employment. I acknowledge that this Award of
Restricted Shares does not in any way entitle me to continued employment with
the Company or any of its subsidiaries for the period during which the
possibility of forfeiture continues or for any other period, and does not limit
or restrict any right the Company or any of its subsidiaries otherwise may have
to terminate my employment.


10.    Non-Competition. I expressly acknowledge and agree that in the event that
I voluntarily leave the employment of the Company or a subsidiary and within one
year after the vesting of the Restricted Shares enter into an activity as
employee, agent, officer, director, principal or proprietor which, in the sole
judgment of the Management Committee, is in competition with the Company or a
subsidiary, the amount of the total fair market value of such vested Restricted
Shares as of the vesting date shall inure to the benefit of the Company and I
agree to promptly pay the same to the Company, unless the Management Committee
in its sole discretion shall determine that such action by me is not inimical to
the best interests of the Company or its subsidiaries.


11.    Non-Solicitation. I agree that during my employment and for a period of
twelve (12) months from the voluntary or involuntary termination of my
employment for any reason and with or without Cause, I will not, (a) either on
my own behalf or for any competing business, directly or indirectly solicit,
divert, appropriate, or accept any business from, or attempt to solicit, divert,
appropriate, or accept any business from any customers with whom I had material
business contact during the last five (5) years of my employment, or about whom
I have any trade secret information, for the purposes of providing products or
services that are the same as or substantially similar to those provided by the
Company or a subsidiary, or (b) directly or indirectly solicit, recruit, or
encourage current employees of Eaton or employees who have terminated their
employment with Eaton or been terminated by Eaton within six months of the
solicitation, recruitment, or encouragement to terminate employment with Eaton
and/or to work in any manner for me or any entity affiliated with me.


12.    Change of Control.


(a)     Notwithstanding anything in this Agreement to the contrary, the
provisions of this Section 12 shall govern the Award, to the extent not
previously vested or forfeited, in the event of a Change of Control (as defined
in the Plan) of the Company.




--------------------------------------------------------------------------------





(b)     If the Restricted Shares are not assumed by the acquiring or surviving
entity or otherwise equitably converted or substituted in connection with the
Change of Control in a manner approved by the Committee, then, the forfeiture
restrictions referred to in Section 2 hereof shall lapse with respect to all of
the Restricted Shares as of the date of the Change of Control.


(c)     If the Restricted Shares are assumed by the acquiring or surviving
entity or otherwise equitably converted or substituted in connection with the
Change of Control in a manner approved by the Committee, then the Restricted
Shares shall continue to vest based upon my continued employment in accordance
with the original vesting schedule of the Award; provided, however that if
within two years after the Change of Control, my employment is terminated by the
Company or a subsidiary without Cause (as defined in the Plan) or by me for Good
Reason (as defined in the Plan), then, the forfeiture restrictions referred to
in Section 2 hereof shall lapse with respect to all of the Restricted Shares as
of the date of the date of such employment termination.


13.    Nature of Grant. In accepting the grant, I acknowledge that:


(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time;
(b)    the grant of the Restricted Shares is voluntary and occasional and does
not create any contractual or other right to receive future grants of restricted
units, or benefits in lieu of restricted shares, even if restricted shares have
been granted repeatedly in the past and all decisions with respect to future
restricted share grants, if any, will be at the sole discretion of the Company;
(c)    I am voluntarily participating in the Plan;
(d)    the Restricted Shares are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or my
employer, and which is outside the scope of my employment contract, if any;
(e)    the Restricted Shares are not intended to replace any pension rights or
compensation;
(f)    the Restricted Shares are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, my
employer, or any subsidiary or affiliate;
(g)    the future value of the Restricted Shares is unknown and cannot be
predicted with certainty;
(h)    in consideration of the grant of the Restricted Shares, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Restricted Shares resulting from termination of my employment with the Company
or my employer (for any reason whatsoever and whether or not in breach of local
labor laws) and I irrevocably release the Company and my employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, I shall be deemed
irrevocably to have waived any entitlement to pursue such claim; and
(i)    in the event of termination of my employment (whether or not in breach of
local labor laws), my right to vest in the Restricted Shares under the Plan, if
any, will terminate effective as of the date




--------------------------------------------------------------------------------



that I am no longer actively providing services and will not be extended by any
notice period mandated under local law (e.g., active service would not include a
period of “garden leave” or similar period pursuant to local law); the
Management Committee shall have the exclusive discretion to determine when I am
no longer actively providing services for purposes of the Restricted Shares.
14.    Data Privacy and Data Protection.


(a)     I hereby explicitly and voluntarily consent to the collection, use,
processing and transfer, in electronic or other form, of my personal data,
including my Data as that term is defined below, as described in this Agreement
and in any other award materials by and among, as applicable, my employer, the
Company, and its subsidiaries and affiliates, as well as third parties acting on
their behalf, for the exclusive purpose of implementing, administering and
managing my eligibility for and participation in the Plan.


(b)    I understand that the Company and my employer may hold certain personal
data about me, including but not limited to, my name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, benefit eligibility, nationality, job title, any Ordinary Shares or
directorships held in the Company, details of all awards or any other
entitlement to Ordinary Shares granted, canceled, exercised, vested, unvested or
outstanding in my favor, for the exclusive purpose of implementing,
administering and managing the Plan (collectively, the “Data”).
    
(c)    I understand that Data will be transferred to and processed and stored by
third parties assisting the Company with the implementation, administration and
management of the Plan, including Fidelity Stock Plan Services and any successor
Third Party Administrator, and I consent to such transfer, processing and
storage. I understand that the Data may be transferred to and processed and
stored outside of my country of residence, including the United States of
America, and that the recipients’ country (including the United States) may have
different data privacy laws and protections than my country of residence, and I
nevertheless consent to the transfer, processing and storage of my data in those
nations. I understand that I may request a list with the names and addresses of
any potential recipients of the Data by contacting my local human resources
representative. I authorize the Company and any other possible recipients that
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, store, process, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing my participation in the Plan. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan or as otherwise may be
required by applicable law. I understand that I may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary and appropriate amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing my local
human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


15.    Legal Fees. I agree that if Eaton substantially prevails in any
litigation arising out of or relating to this Agreement, Eaton shall be entitled
to recovery of its reasonable attorneys’ fees and associated costs, in addition
to any other relief mentioned herein.


16.    Choice of Law, Venue, and Jurisdiction. This Agreement shall be governed
by the laws of the State of Ohio, except any such laws that require the
application of another jurisdiction’s laws


17.    Severability and Reformation. The parties acknowledge that this Agreement
is valid and enforceable only to the extent permitted by applicable law. In the
event that Sections 10 or 11 of this Agreement




--------------------------------------------------------------------------------



are rendered unenforceable by a court of law or by an arbitral body for any
reason, I hereby acknowledge and agree that Eaton does not owe me any financial
obligation as I am not bound by such section, nor will I seek any compensation
from Eaton based on this Agreement or any provision thereof. I agree that if any
particular paragraphs, subparagraphs, sections, phrases, words, or other
portions of this Agreement are determined by an appropriate court to be
overbroad, invalid, or unenforceable as written, they shall be modified as
necessary to be made valid or enforceable, and such modification shall not
affect the remaining provisions of this Agreement, or, if they cannot be
modified to be made valid or enforceable, then they shall be severed from this
Agreement, and all remaining terms and provisions shall remain enforceable.


18.    Miscellaneous. Unless otherwise expressly provided herein, terms defined
in the Plan shall have the same meanings when used in this Agreement. The
Committee (or its delegate) shall have the right at any time in its sole
discretion to amend, alter, suspend, discontinue or terminate any Restricted
Shares without my consent. Also, the Restricted Shares shall be null and void to
the extent the grant of Restricted Shares or the lapse of restrictions thereon
is prohibited under the laws of the country of my residence or employment. The
Committee (or its delegate) may, in circumstances determined in its sole
discretion, provide for the lapse of the above restrictions at earlier dates.
The use of the masculine gender shall be deemed to include the feminine gender.
In the event of a conflict between this Agreement and the Plan, the Plan shall
control. This Agreement represents the entire understanding between us on the
subject hereof and shall be governed in accordance with Ohio law.










